Citation Nr: 1527109	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-33 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1975.  He served in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his bilateral hearing loss is related to acoustic trauma during military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101 , 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (2007).


II.  Analysis

The Veteran asserts that he has bilateral hearing loss as a result of in-service exposure to hazardous noise.  For the reasons that follow, the Board concludes that service connection is warranted.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A May 2014 private audiological examination report reflects that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
25
20
LEFT
15
5
10
15
20

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear, based on Maryland CNC testing.  As the Veteran's Maryland CNC Test scores were less than 94 percent in both ears, the Veteran has bilateral hearing loss for VA purposes, pursuant to the standard set forth in 38 C.F.R. § 3.385.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  The appellant asserts he was exposed to loud noise in service.  He stated that he performed flight line duties that exposed him to continual high and harmful levels of aircraft noise.  See March 2014 Board Hearing Transcript at p. 3.  His Form DD 214 indicates he was a maintenance technician in the Air Force.  Based on this history, the Board finds the appellant was likely exposed to loud noise in-service.  However, for service connection to be granted, competent evidence must show that the appellant has a current chronic disability that is at least as likely as not attributed to service.  

A March 1969 enlistment hearing examination report indicates the Veteran had normal hearing at the time of his entry into service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-
-10
LEFT
5
-10
-10
-
-5

A November 1974 separation examination report reflects that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
5
0
0
0
0

In a May 2013 opinion, an examiner noted that the Veteran reported working as an aircraft mechanic and air crew member in the service.  He reported he was exposed to flight-line noise.  He denied exposure to hazardous noise levels in civilian life.  The VA examiner found that based on the Veteran's reported history of in-service noise exposure, it appeared as least as likely as not that the tinnitus was related to military service.  There is no VA opinion of record addressing whether the Veteran's hearing loss is related to service.

Based on the overall evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted for bilateral hearing loss.  The Veteran has been diagnosed with bilateral hearing loss.  The Board finds that the Veteran was exposed to loud noise in service.  The Veteran's service records indicate his hearing decreased between his enlistment and separation examination reports.  The May 2013 VA opinion indicates the Veteran had tinnitus as a result of in-service noise exposure.  There is no opinion against the Veteran's assertion that his hearing loss is related to service.  Giving the Veteran the benefit of the doubt, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


